Banke, Presiding Judge.
This is an appeal from a summary judgment for the defendant in a malicious prosecution action. The defendant swore out a criminal arrest warrant against John Alan Carter on October 4, 1982, charging him with reckless driving. Later that day, he swore out a second warrant against John Alan Carter’s father, Anthony John Carter, charging him with use of abusive and obscene language. On March 7, 1983, grand jury indictments were returned on both charges. However, a nolle prosequi was subsequently entered on each indictment, with the plaintiffs paying all court costs. The Carters subsequently filed this suit.
The assistant district attorney who handled the two criminal cases testified by affidavit that the nolle prosequis were entered pursuant to a settlement agreement negotiated by the attorney representing the plaintiffs, whereby, in addition to paying the court costs, the plaintiffs agreed to refrain from filing any civil action against the defendant for malicious arrest, false arrest, false imprisonment, malicious prosecution, or abuse of process based on the defendant’s conduct in swearing out the warrants and prosecuting the charges. The plaintiffs do not deny that their defense attorney entered into such an agreement with the assistant district attorney on their behalf, but they assert that their attorney was without authority to settle on these terms. Held:'
“[W]here the dispute as to an agreement is not between opposing parties but is, rather, between the attorney and client over the attorney’s authority, and where the opposite party is ignorant of any limitation upon the attorney’s authority, the client will be bound by his attorney’s actions.” Brumbelow v. Northern Propane Gas Co., 251 Ga. 674, 676 (308 SE2d 544) (1983). It follows that the trial court did not err in granting summary judgment to the defendant. Accord Smith v. Otwell, 51 Ga. App. 741 (1) (181 SE 493) (1935); Coggins v. Gen. Motors Acceptance Corp., 47 Ga. App. 314 (170 SE 308) (1933).

Judgment affirmed.


Pope and Benham, JJ., concur.